


EXHIBIT 10.2

 

FIRST AMENDMENT TO SUBLEASE

 

(BOULDER STATION)

 

This First Amendment to Sublease (this “Amendment”), dated as of  March 19,
2008, is made by and between STATION CASINOS, INC., a Nevada corporation,
(“Sublessor”) and BOULDER STATION, INC., a Nevada corporation, (“Sublessee”).

 

R E C I T A L S:

 

WHEREAS, Sublessor and Sublessee are party to that certain Sublease (Boulder
Station) dated as of November 7, 2007 (the “Sublease”).  All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Sublease;

 

WHEREAS, Master Landlord and Sublessor have entered into that certain First
Amendment to Master Lease Agreement, dated as of even date herewith (the “Master
Lease Amendment” and the Master Lease, as so amended, the “Amended Master
Lease”), in order to make, among other changes, certain clarifications to
Article XI of the Master Lease with respect to the FF&E Reserve (as defined in
the Master Lease).

 

WHEREAS, the parties hereto desire to amend the Sublease to make corresponding
clarifications to Section 13 of the Sublease with respect to the Sublease FF&E
Reserve.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, effective as of the date
hereof:

 


1.             AMENDMENT TO SUBLEASE.  SECTION 13 OF THE SUBLEASE IS AMENDED
(X) TO AMEND THE THIRD SENTENCE THEREOF TO READ AS FOLLOWS:


 


“WITHOUT LIMITING THE FOREGOING, SUBLESEE SHALL MAINTAIN WITH RESPECT TO THE
SUBLEASED PROPERTY A RESERVE (THE “SUBLEASE FF&E RESERVE”) FOR CAPITAL AND FF&E
EXPENDITURES IN AN AMOUNT EQUAL TO (A) 2.5% OF (I) GROSS REVENUES DERIVED FROM
OPERATIONS OF THE SUBLEASED PROPERTY (INCLUDING, WITHOUT LIMITATION, FROM
OPERATIONS OF THE HOTEL AND CASINO COMPONENTS OF THE SUBLEASED PROPERTY) FOR THE
PERIOD IN QUESTION MINUS (II) THE AMOUNT ATTRIBUTABLE TO “COMPS” FOR THE
SUBLEASED PROPERTY DURING SUCH PERIOD (THE GROSS REVENUES NET OF SUCH COMPS
BEING REFERRED TO FOR PURPOSES OF THIS SECTION 13 AS THE “NET REVENUES”), LESS
(B) ANY AMOUNTS ACTUALLY EXPENDED DURING SUCH PERIOD BY SUBLESSEE OR SUBLESSOR
ON ACCOUNT OF FF&E (OTHER THAN FROM THE SUBLEASE FF&E RESERVE OR FF&E RESERVE
UNDER THE MASTER LEASE, IT BEING UNDERSTOOD THAT AMOUNTS EXPENDED ON ACCOUNT OF
FF&E FROM THE SUBLEASE FF&E RESERVE OR THE FF&E RESERVE UNDER THE MASTER LEASE
SHALL NOT BE INCLUDED IN ANY DEDUCTIONS FROM THE SUBLEASE FF&E RESERVE DEPOSIT
REQUIREMENTS) (THE “REQUIRED SUBLEASE FF&E DEPOSIT”); PROVIDED THAT IF THE
AMOUNT DEDUCTED FOR A PERIOD UNDER CLAUSE (B) OF THIS SENTENCE EXCEEDS THE
AMOUNT THAT WOULD OTHERWISE BE PAYABLE INTO THE SUBLEASE FF&E RESERVE UNDER

 

--------------------------------------------------------------------------------


 


CLAUSE (A) OF THIS SENTENCE FOR SUCH PERIOD, SUBLESSEE MAY REDUCE THE REQUIRED
SUBLEASE FF&E DEPOSIT FOR THE NEXT PERIOD BY THE AMOUNT OF SUCH EXCESS.”;


 


AND (Y) BY ADDING THE FOLLOWING LANGUAGE AFTER THE THIRD SENTENCE,


 


“ON OR BEFORE EACH SUBLEASE RENT PAYMENT DATE, SUBLESSEE SHALL FUND OR CAUSE TO
BE FUNDED THE SUBLEASE FF&E RESERVE BASED ON SUBLESSEE’S GOOD FAITH ESTIMATE OF
THE REQUIRED SUBLEASE FF&E DEPOSIT FOR THE PREVIOUS MONTH (I.E., SUBLESSEE’S
GOOD FAITH ESTIMATE OF 2.5% OF THE NET REVENUES OF THE SUBLEASED PROPERTY FOR
THE PREVIOUS MONTH MINUS THE AMOUNTS ACTUALLY EXPENDED BY SUBLESSEE OR SUBLESSOR
ON ACCOUNT OF FF&E DURING SUCH MONTH); AND CONCURRENTLY WITH SUCH FUNDING
SUBLESSEE SHALL PROVIDE TO SUBLESSOR A WRITTEN NOTICE OF THE AMOUNT OF SUCH
FUNDING.  WITHIN FORTY-FIVE DAYS OF THE END OF EACH FISCAL QUARTER, SUBLESSEE
SHALL FURNISH SUBLESSOR WITH INFORMATION SETTING FORTH THE ACTUAL NET REVENUES
AND ACTUAL REQUIRED SUBLEASE FF&E DEPOSIT OF THE SUBLEASED PROPERTY FOR SUCH
FISCAL QUARTER, INCLUDING REASONABLE DETAIL REGARDING THE GROSS REVENUES OF THE
SUBLEASED PROPERTY AND THE COMPS AND ACTUAL FF&E EXPENDITURES DEDUCTED TO ARRIVE
AT THE NET REVENUES AND REQUIRED SUBLEASE FF&E DEPOSIT SUCH THAT SUBLESSOR SHALL
HAVE SUFFICIENT INFORMATION RELATING TO THE SUBLEASED PROPERTY TO ENABLE
SUBLESSOR TO DELIVER THE FF&E CERTIFICATE UNDER SECTION 11.1 OF THE MASTER LEASE
(THE “FF&E RESERVE CERTIFICATE”).  WITH RESPECT TO THE SUBLEASED PROPERTY, IF
THE AMOUNTS DEPOSITED INTO THE SUBLEASE FF&E RESERVE FOR A FISCAL QUARTER
EXCEEDS THE ACTUAL REQUIRED SUBLEASE FF&E DEPOSIT FOR THE SUBLEASED PROPERTY FOR
SUCH FISCAL QUARTER (AS SET FORTH IN THE APPLICABLE FF&E RESERVE CERTIFICATE),
THE EXCESS AMOUNT SHALL BE APPLIED AGAINST THE AMOUNT TO BE FUNDED IN THE
SUBLEASE FF&E RESERVE FOR THE FOLLOWING MONTH.  WITH RESPECT TO THE SUBLEASED
PROPERTY, IF THE AMOUNTS DEPOSITED INTO THE SUBLEASE FF&E RESERVE FOR A FISCAL
QUARTER ARE LESS THAN THE ACTUAL REQUIRED SUBLEASE FF&E DEPOSIT FOR THE
SUBLEASED PROPERTY FOR SUCH FISCAL QUARTER (AS SET FORTH IN THE APPLICABLE FF&E
RESERVE CERTIFICATE), SUBLESSEE SHALL FUND, OR CAUSE TO BE FUNDED, THE
DIFFERENCE INTO THE SUBLEASE FF&E RESERVE, WITHIN FIVE (5) BUSINESS DAYS OF
SUBLESSOR DELIVERING THE FF&E RESERVE CERTIFICATE.”


 


2.             COVENANTS, REPRESENTATIONS AND WARRANTIES OF  SUBLESSOR AND
SUBLESSEE.


 


2.1.          EACH OF SUBLESSOR AND SUBLESSEE REAFFIRMS ALL TERMS, COVENANTS,
REPRESENTATIONS AND WARRANTIES (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES PERTAIN SOLELY TO AN EARLIER DATE AS SET FORTH IN THE SUBLEASE) THAT
IT MADE IN THE SUBLEASE, AS AMENDED HEREBY.  SUBLESSEE FURTHER ACKNOWLEDGES AND
AGREES THAT (A) THE MASTER LEASE HAS BEEN AMENDED BY THE MASTER LEASE AGREEMENT,
AND (B) THE SUBLEASE REMAINS SUBJECT AND SUBORDINATE TO THE AMENDED MASTER
LEASE.


 


2.2.          EACH OF SUBLESSOR AND SUBLESSEE REPRESENTS AND WARRANTS THAT
(A) IT HAS THE LEGAL POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT WITHOUT
CONSENT OR APPROVAL BY ANY THIRD PARTY OTHER THAN THE LANDLORD’S LENDER AND THIS
AMENDMENT CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO OR LIMITING

 

2

--------------------------------------------------------------------------------


 


CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES AFFECTING ENFORCEABILITY
AND (B) THE EXECUTION AND DELIVERY BY SUBLESSOR OR SUBLESSEE, AS APPLICABLE, OF
THIS AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF
SUBLESSOR OR SUBLESSEE, AS APPLICABLE, AND WILL NOT VIOLATE ANY PROVISION OF ANY
OF THE ORGANIZATIONAL DOCUMENTS OF SUBLESSOR OR SUBLESSEE, AS APPLICABLE.


 


2.3.          EACH OF SUBLESSOR AND SUBLESSEE REPRESENTS AND WARRANTS THAT, AS
OF THE DATE HEREOF, (A) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING; (B) NO DEFAULT OR EVENT OF DEFAULT WILL OCCUR AS A RESULT OF THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUBLESSOR OR SUBLESSEE OF THIS AMENDMENT;
AND (C) NEITHER SUBLESSOR NOR SUBLESSEE HAS GIVEN ANY NOTICE OF ANY UNCURED
DEFAULT UNDER THE SUBLEASE.


 


3.             EFFECT UPON SUBLEASE.


 


3.1.          EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE SUBLEASE SHALL REMAIN
IN FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND CONFIRMED.


 


3.2.          THE PARTIES HERETO SPECIFICALLY ACKNOWLEDGE AND AGREE THAT THE
SUBLEASE, AS HEREBY AMENDED, IS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS
RESPECTIVE TERMS AND HAS NOT BEEN MODIFIED, EXCEPT PURSUANT TO THIS AMENDMENT.


 


3.3.          A BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES MADE HEREIN
SHALL CONSTITUTE A DEFAULT UNDER THE SUBLEASE, SUBJECT TO THE NOTICE AND CURE
PROVISIONS PROVIDED THEREIN.


 


4.             GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED BY THE LAW OF THE STATE OF NEVADA.


 


5.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE THE SAME
AGREEMENT.


 

[Remainder of page left intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

 

SUBLESSOR:

 

 

 

STATION CASINOS, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title:

Executive Vice President, Chief
Accounting Officer & Treasurer

 

--------------------------------------------------------------------------------


 

 

SUBLESSEE:

 

 

 

BOULDER STATION, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

Landlord’s Lender hereby consents to this Amendment as of the date hereof.

 

 

 

GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, in its
capacity as Mortgage Lender, First Mezzanine
Lender, Second Mezzanine Lender, Third
Mezzanine Lender, and Fourth Mezzanine Lender,
under Landlord’s Loan Documents

 

 

 

 

 

 

 

By:

/s/ John K. Beacham

 

 

Name: John K. Beacham

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Jeffrey E. Paige

 

 

Name: Jeffrey E. Paige

 

 

Title: Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., a national
banking association, in its capacity as Mortgage
Lender, First Mezzanine Lender, Second Mezzanine
Lender, Third Mezzanine Lender and Fourth
Mezzanine Lender under Landlord’s Loan
Documents

 

 

 

 

 

 

 

By:

/s/ Michael Mesard

 

 

Name: Michael Mesard

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------
